Citation Nr: 1620211	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  05-17 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected lumbar spine disability.  

2.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a service-connected lumbar spine disability.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to hypertension.  

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected laryngitis with rhinitis and a history of an enlarged tonsil.  

6.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and chronic gastritis, and to include as secondary to service-connected PTSD.  

7.  Entitlement to service connection for a bilateral foot disorder.

8.  Entitlement to an increased rating for PTSD, currently evaluated as 70 percent disabling.

9.  Entitlement to an initial compensable rating for erectile dysfunction.  

10.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to April 1972 and from October 1990 to June 1991.  He had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in October 2004, October 2007, November 2009, December 2012, August 2013, and December 2013. 

The Veteran provided testimony at a videoconference hearing before a Veterans Law Judge (VLJ) in June 2009.  A transcript is of record.  The Board issued a decision in November 2009 that remanded a claim to reopen to establish service connection for a bilateral foot disorder, as well as claims for service connection for GERD, hypertension, a bilateral eye disorder, obstructive sleep apnea, and a right hip disorder.  

The VLJ who conducted the June 2009 hearing is no longer employed by the Board.  The Veteran was informed of this and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran indicated that he wished to have another Board hearing and his claims were remanded in February 2012 in order to schedule that hearing.  The Veteran provided testimony at a videoconference hearing before the undersigned Acting VLJ in June 2012.  A transcript is of record.  

The Board issued a decision in July 2013, which, in pertinent part, reopened the claim for service connection for a bilateral foot disorder and remanded it, as well as the claims for service connection for GERD, hypertension, a bilateral eye disorder, obstructive sleep apnea, a right hip disorder, and radiculopathy of the right lower extremity for additional development.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

Additional VA treatment records were associated with the electronic file after a supplemental statement of the case (SSOC) was issued in August 2013.  Review of the evidence does not reveal that it is pertinent to the issues of service connection for a right hip disorder, radiculopathy of the right lower extremity; hypertension, a bilateral eye disorder, or obstructive sleep apnea.  Based on the foregoing, the Board finds that the evidence submitted is cumulative of that of record and already considered by the RO.  For this reason, the evidence need not be remanded to the AOJ.  See 38 C.F.R. § 20.1304 (2015).

The claims of entitlement to service connection for a gastrointestinal disorder, to include GERD and chronic gastritis, and to include as secondary to service-connected PTSD; entitlement to service connection for a bilateral foot disorder; entitlement to an increased rating for PTSD; entitlement to a TDIU; and entitlement to an initial compensable rating for erectile dysfunction, are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  A current diagnosis of a right hip disorder is not of record.

2.  A current and probative diagnosis of radiculopathy of the right lower extremity is not of record.

3.  There is no probative evidence of record that the Veteran's hypertension is related to service; that the hypertension was manifest within one year of the Veteran's discharge from any period of active duty service; or that the hypertension is proximately due to, or a consequence of, the Veteran's service-connected PTSD.

4.  The Veteran's diagnosed bilateral eye disorders of presbyopia, compound hyperopic astigmatism, and hyperopia are all considered refractive error, which is not a disability for VA compensation purposes; and there is no probative evidence of record that the Veteran has been diagnosed with glaucoma or that the diagnosed nuclear sclerosis cataract is related to service.  

5.  There is no probative evidence of record that the Veteran's obstructive sleep apnea is related to service or that the obstructive sleep apnea is proximately due to, or a consequence of, the Veteran's service-connected laryngitis with rhinitis and a history of an enlarged tonsil.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Board finds that the duty to notify was satisfied by a letters sent to the Veteran in October 2003, January 2004, March 2006, June 2007, October 2009, December 2009, December 2010, January 2010, and June 2013.  These letters advised the Veteran of the elements of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice about the information and evidence not of record that was necessary to substantiate his claims, about the information and evidence that VA sought to provide, and about the information and evidence the Veteran was expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The June 2007, January 2010, December 2010, and June 2013 letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal. 

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJs who conducted the June 2009 and June 2012 Board hearings stated the issues on appeal and indicated the elements of the claims that were lacking as well as the elements that were necessary to substantiate the claims on appeal.  At both hearings, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claims on appeal.  Both hearings focused on the elements necessary to substantiate the claims on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of these hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board remanded this case in July 2013 and requested that the RO schedule the Veteran for appropriate VA examinations in conjunction with the claims for service connection being adjudicated in this decision.  The requested examinations were conducted in August 2013.  Each examination was conducted by a VA examiner who reviewed the evidence of record and performed comprehensive diagnostic evaluations of the Veteran's claimed disabilities.  Each VA examiner reported their findings and provided medical opinions with supporting rationale for their conclusions reached.  The Veteran has not claimed that any of these examinations were inadequate.  Accordingly, the Board finds that the Veteran's August 2013 VA examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There was also substantial compliance with the Board's other remand instructions as additional VA treatment records were obtained and a temporary file was associated with the claims folder.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection

Service connection may be established for disability resulting from injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For certain chronic disorders, such as hypertension, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


Right Hip Disorder

The Veteran is seeking entitlement to service connection for a right hip disorder, to include as secondary to the service-connected lumbar spine disability.  He claims that he currently has right hip pain which resulted from his military service or his service-connected lumbar spine disability.  

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis regarding a right hip disability.  His post-service VA medical records show he was diagnosed as having right hip pain in April 2006 and the treatment report indicated that a magnetic imaging resonance (MRI) scan of the lumbar spine would be checked.  His post-service private medical records show that he complained of pain from the low back into the right leg in October 2007.

The Veteran was afforded a VA joints examination in August 2013.  The examiner specifically reported that examination was normal, that the joint was stable, and that no right hip disorder was found.  The Veteran indicated that his hips were asymptomatic.  It was the examiner's opinion that the Veteran's claimed right hip disorder was less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  In support of this opinion, the examiner noted that x-rays taken during the examination revealed normal hips and were silent for any right hip pathology.  Accordingly, the examiner indicated that the Veteran's current complaints of right hip pain were not caused by or the result of his active duty service.

The preponderance of the evidence is against a finding of service connection for a right hip disorder.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The evidence of record does not establish that the Veteran has been diagnosed with a right hip disorder at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

The Board acknowledges that the Veteran has been diagnosed as having right hip pain.  Pain alone, however, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board also acknowledges the Veteran's assertions that he has a current right hip disability related to military service or to his service-connected lumbar spine disability.  As a lay person without the appropriate medical training and expertise, however, he simply is not competent to provide a probative opinion that he has a current right hip disability that is related to service or a service-connected disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In the absence of competent evidence of a current right hip disorder, the criteria for establishing service connection for a right hip disorder have not been established and the claim must be denied.  

Radiculopathy of the Right Lower Extremity

The Veteran is seeking entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to the service-connected lumbar spine disability.  Specifically, the Veteran contends that his right lower extremity radiculopathy developed after the onset of his service-connected back disorder.  

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis regarding radiculopathy of the right lower extremity.  His post-service VA treatment reports do not show this condition.  In February 2009, the Veteran underwent a VA examination.  During the examination, the VA examiner did not find any weakness, numbness, or paresthesias to the low back.

In January 2010, the Veteran underwent an electromyography (EMG) scan and a nerve conduction study (NCS).  After the evaluation, a clinical impression of lumbar facet arthropathy and lumbar/piriformis myofascial pain was provided.  The evaluation report noted there was decreased amplitude in the Veteran's right superficial peroneal sensory nerve which was likely due to the compression from tight fitting shoes/boots and is considered a common injury.  However, the evaluation report also indicated that there was no electrodiagnostic evidence of right lumbosacral radiculopathy or generalized neuropathy.  

Notations in an April 2010 VA treatment report indicated (in the Veteran's medical history) that MRI and physical examination findings demonstrated radiculopathy secondary to a herniated lumbar disc.  The Veteran's remaining VA treatment records continued to show that the Veteran's active problems list included lumbar radiculopathy.  

In August 2013, the Veteran was afforded a VA examination.  During the evaluation, the VA examiner noted that no radiculopathy was found.  As a result, the examiner declined to provide a diagnosis.  The examiner also stated that the Veteran's lower extremities were silent for any radiculopathy findings.  The examiner pointed out that the Veteran's January 2010 EMG/NCS was negative for right lumbosacral radiculopathy.  The examiner further noted that radiculopathy complaints were not found by objective evidence and that the Veteran's claims file was silent for any pathology.  Based on the foregoing, the examiner opined that the Veteran's current complaints of intermittent pain, paresthesias/dysesthesias, and numbness affecting his right lower extremity were not caused by or result of his active duty service.

The preponderance of the evidence is against a finding of service connection for radiculopathy of the right lower extremity.  It is again noted that a current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  Degmetich, 104 F. 3d 1328; Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 225; Rabideau, 2 Vet. App. 143-44.  The evidence of record does not establish that the Veteran has been diagnosed with radiculopathy of the right lower extremity at any time during the pendency of the claim.  See McClain, 21 Vet. App. 321.  

The Board acknowledges that an April 2010 VA treatment report indicated that the Veteran had radiculopathy secondary to a herniated lumbar disc and that VA treatment records list lumbar radiculopathy as one of the Veteran's active problems.  It appears, however, that these notations were based on the Veteran's subjective reports of medical history rather than on objective evidence of record.  Therefore, they are not afforded any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  

The Board also acknowledges the Veteran's assertion that he has radiculopathy affecting his right lower extremity as a result of military service or his service-connected lumbar spine disability.  As a lay person without the appropriate medical training and expertise, however, he simply is not competent to provide a probative opinion that he has radiculopathy affecting the right lower extremity that is related to service or a service-connected disability.  See Bostain, 11 Vet. App. 127; see also Routen, 10 Vet. App. 186.

The Board also acknowledges the Veteran's claim that he continues to experience residual pain in his right lower extremity.  It notes again that pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d at 1361-62.

In the absence of competent and probative evidence of current right lower extremity radiculopathy, the criteria for establishing service connection for radiculopathy of the right lower extremity have not been met and the claim must be denied.

Hypertension

The Veteran is seeking entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  He asserts that he was diagnosed with hypertension and prescribed medication during service and that he was recently prescribed medication for hypertension through the VA.  Alternatively, he contends that his hypertension was caused or aggravated by his service-connected PTSD. 

The Veteran's service treatment records from both periods of active duty service are devoid of reference to complaint of, or treatment for, high blood pressure or hypertension.  Moreover, a May 1991 separation examination revealed that his blood pressure was normal when he was discharged from his second period of active duty service.

Post-service VA and private treatment records establish that the Veteran has received ongoing treatment for hypertension.  Specifically, in May 2004, the Veteran was nervous over a recent diagnosis of "possible hypertension" by his primary care physician.  In March 2005, the Veteran presented for treatment with a blood pressure reading of 139/78.  The first official diagnosis of hypertension was not made until approximately July 2006.

At his August 2013 VA examination, the VA examiner reported that the Veteran was initially diagnosed as having hypertension in 2006.  The examiner further noted that the Veteran used hydrochlorothiazide and lisinopril to control his hypertension.  As part of the evaluation, the VA examiner took the Veteran's blood pressure readings on three different dates.  On May 3, 2013, the Veteran's blood pressure was measured as 119/58; on July 3, 2013, his blood pressure was measured as 132/61; and on August 8, 2013, his blood pressure was measured as 110/70.  After reviewing the evidence of record, including the Veteran's service treatment records, post-service VA medical records, and the Veteran's lay statements, the examiner opined that the Veteran's current hypertension was less likely than not incurred in or caused by his military service.  Specifically, the examiner noted that the Veteran served during two separate periods of active duty service and that his service treatment records from both periods of service were silent for a diagnosis of hypertension.  The examiner further observed that the Veteran was not diagnosed with hypertension until 2006 per his medical records.  Additionally, the examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  In support of this opinion, the examiner stated that an online review of most recent available medical data did not indicate that PTSD or medications for PTSD were risk or aggravation factors for hypertension.  The examiner noted that, even though stress could trigger a transient increase in blood pressure, this was not considered an aggravating factor for hypertension.

The preponderance of the evidence is against a finding of service connection for hypertension on a direct basis.  As noted above, the Veteran's service treatment records are negative for any complaints, treatment, or a diagnosis regarding high blood pressure or hypertension during either period of active duty service, and his blood pressure was normal when he was discharged from his second period of active duty service in 1991.  In addition, the examiner who conducted the August 2013 VA examination provided an opinion that it was less likely than not that the Veteran's current hypertension was incurred in or caused by his military service because his service treatment records from both periods of service were silent for a diagnosis of hypertension and a diagnosis of hypertension was not established until 2006, many years after his second period of active duty service ended.  This opinion is afforded high probative value and stands uncontroverted in the record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Board acknowledges the Veteran's assertion that he experienced ongoing hypertension since his military service; however, this assertion is not corroborated by the evidence of record, which shows the first post-service diagnosis of hypertension was not made until 2006, approximately 34 years after the Veteran's first period of active duty service and more than 15 years subsequent to the Veteran's discharge from his second period of active duty service.  These lengthy periods without any complaints or treatment are evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In addition, the Veteran is not competent to assert that he has had hypertension since his discharge from service given that hypertension is a disability that cannot be directly observed.  See Jandreau, 492 F.3d at1377 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 312 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  Therefore, the Veteran's assertions are not afforded any probative value.  In the absence of competent and probative evidence linking the Veteran's current hypertension to either period of his military service, service connection is not warranted on a direct basis and the claim must be denied.  See 38 C.F.R. § 3.303.  

Service connection for hypertension is also not warranted on a presumptive basis in the absence of evidence that the Veteran's hypertension manifested to a compensable degree within one year following his discharge from either period of active duty service.  See 38 C.F.R. §§ 3.307, 3.309.  

Lastly, service connection for hypertension is not warranted on a secondary basis.  To the extent the Veteran attributes his current hypertension to his service-connected PTSD, the Board against notes that as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion that his hypertension was caused by or aggravated by his PTSD.  See Bostain, 11 Vet. App. 127; see also Routen, 10 Vet. App. 186.  Moreover, the August 2013 VA examiner provided an opinion that the Veteran's hypertension was less likely than not proximately due to or the result of his service-connected PTSD because an online review of most recent available medical data did not reveal that PTSD or medications for PTSD were risk or aggravation factors for hypertension.  The Board places high probative value on this medical opinion, which stands uncontroverted in the record, because the August 2013 VA examiner reviewed the evidence of record, conducted an in-person evaluation of the Veteran, and provided a medical opinion along with rationale in support of that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that "[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In the absence of competent and probative evidence that the Veteran's hypertension was either caused by or aggravated by his service-connected PTSD, service connection is not warranted on a secondary basis and the claim must be denied.  See 38 C.F.R. § 3.310.  

Bilateral Eye Disorder

The Veteran is seeking entitlement to service connection for a bilateral eye disorder, which he attributes to his hypertension.  The Board has determined in this decision that service connection for hypertension is not warranted.  As such, service connection for a bilateral eye disorder on a secondary basis must be denied.  38 C.F.R. § 3.310.  The Board will consider whether service connection for a bilateral eye disorder is warranted on a direct basis.  

The Veteran's service treatment records from both periods of active duty service show that he wore glasses during service.  However, it was not until March 1990, during the Veteran's second period of active duty service, that he complained of visual impairment.  Specifically, a March 1990 optometry report indicates that the Veteran requested an eye examination.  Based on the various optometry tests performed, the service examiner provided the Veteran with a medical assessment of compound hyperopic astigmatism and presbyopia.  Thereafter, when the Veteran was examined during a May 1991 separation examination, it was reported that he wore glasses for reading.  Clinical evaluation, however, revealed that he had no eye-related injuries.  The examination report shows that the Veteran had normal eyes, pupils, ocular motility, and ophthalmoscopic.  On the accompanying report of medical history, the Veteran denied having any eye trouble. 

The post-service private treatment records show that the Veteran presented for a routine eye examination in May 2000.  According to the treatment report, the Veteran was diagnosed as having "hyperopia/presbyopia and ocular lens with [illegible]."

The post-service VA treatment records show that the Veteran underwent VA outpatient treatment in May 2001.  At that time, his pupils were found to be equal and reactive to light.  The treatment report indicated that the Veteran's sclerae were nonicteric; his conjunctivas were clear; and his fundi were benign.  

In April 2003, the Veteran presented for treatment at the VA optometry clinic.  The treatment report noted that the Veteran was requesting a new pair of glasses.  Evaluation of the Veteran's eyes did not reveal any eye disorders or injuries.

In October 2003, the Veteran filed his claim seeking entitlement to service connection for a bilateral eye disorder.  He indicated that his eyes turned red or dark in the white part and that this had been going on since he served in Vietnam.  In a January 2004 statement, the Veteran asserted that he was first informed that he would need to wear eye glasses when he was in the Army in 1968.  He stated that the military gave him his first pair of glasses and that he had worn eye glasses ever since that time.  He noted that his military and VA records would indicate that he had bad vision in his eyes.

The Veteran underwent a VA eye consultation in June 2005.  An impression of refractive error, borderline hypertension, and diabetes mellitus, without ocular effects, was provided.  Subsequently, in May 2006, the Veteran presented for outpatient treatment with complaints of blurred vision.

The Veteran underwent a VA examination in August 2013, at which time he was diagnosed with nuclear sclerosis cataract and it was also noted he was a glaucoma suspect.  The examiner provided an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner specifically indicated that glaucoma was only a suspicion, not the actual disease or condition.  

The preponderance of the evidence is against a finding of service connection for a bilateral eye disorder on a direct basis.  The VA Adjudication Procedure Manual provides guidance on evaluating conditions of the organs of special sense, to include the eyes; examples of refractive errors include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1, III.iv.4.B.1.d.  Refractive error of the eye is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  See 38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VA regulations specifically prohibit service connection for a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990).  In this case, the majority of the Veteran's diagnosed bilateral eye disorders include presbyopia, compound hyperopic astigmatism, and hyperopia, which are all considered refractive errors, and his medical records are negative for evidence of aggravation by a superimposed disease or injury during either of his periods of active duty military service.  The eye disorder that is distinct from a refractive error includes the nuclear sclerosis cataract, which the August 2013 VA examiner determined was not related to service.  The Board reiterates that the Veteran has not yet been diagnosed with glaucoma and that glaucoma is merely suspected.  For these reasons, service connection for a bilateral eye disorder is not warranted on a direct basis and the claim must be denied.  

Obstructive Sleep Apnea

The Veteran is seeking entitlement to service connection for obstructive sleep apnea.  He claims that he currently uses a continuous positive airway pressure (CPAP) machine and that his obstructive sleep apnea is related to his military service or to his service-connected laryngitis with rhinitis and a history of an enlarged tonsil.  
The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, sleep problems and/or obstructive sleep apnea.  His post-service VA treatment records from May 2003 through December 2005 show that he complained of feeling fatigued and sleeping eight to ten hours per day.  The Veteran underwent a sleep study in March 2006, during which it was noted that he had upper airway resistance and poor sleep efficiency, but no diagnosis of sleep apnea was rendered at that time.  A diagnosis of stable obstructive sleep apnea appears in a February 2008 clinic visit.  

The Veteran underwent a VA examination in August 2013, during which he reported that he experienced fatigue and daytime sleepiness.  He indicated that he underwent a sleep study and was diagnosed with mild upper airways resistance.  The Veteran reported that he was instructed to perform positional techniques with a tennis ball but that these techniques did not help.  He also reported that he underwent a CPAP trial and that his symptoms improved, which resulted in his diagnosis being changed to obstructive sleep apnea.  After reviewing the evidence of record, the VA examiner concluded that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran served during two separate periods of active duty service and that his service treatment records from both periods of service were silent for a diagnosis of obstructive sleep apnea and that a diagnosis of obstructive sleep apnea was established for the first time in 2006 per the medical records.  Furthermore, the examiner concluded that the Veteran's obstructive sleep apnea was less likely than not proximately due to or the result of his service-connected laryngitis with rhinitis and a history of an enlarged tonsil.  In support, the examiner observed that that an online review of most recent available medical data did not establish that chronic laryngitis or rhinitis were risk or aggravating factors for obstructive sleep apnea.  The examiner noted that the Veteran was diagnosed with enlarged tonsils since he was in Vietnam and that his tonsils were not enlarged at the present time.  Likewise, the examiner noted that the Veteran's obstructive sleep apnea was diagnosed for the first time in 2006 per his medical records, with an onset timeframe of about 35 years after service, suggesting that was less likely as not that the service-connected laryngitis/enlarged tonsils were a substantial risk or aggravating factor for obstructive sleep apnea.  

The preponderance of the evidence is against a finding of service connection for obstructive sleep apnea on a direct basis.  As noted above, service treatment records from both periods of active duty service do not reference complaints or treatment for problems with sleep or sleep apnea and the August 2013 VA examiner provided an opinion that it was less likely than not that the Veteran's current obstructive sleep apnea was incurred in or caused by his military service because his service treatment records from both periods of service were silent for a diagnosis of obstructive sleep apnea and a diagnosis of obstructive sleep apnea was not established until 2006, many years after his second period of active duty service ended.  This opinion, which stands uncontroverted in the record, is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

The Board acknowledges the Veteran's assertion that he experienced ongoing obstructive sleep apnea since his military service; however, this assertion is not corroborated by the evidence of record, which shows the first post-service diagnosis of obstructive sleep apnea was not made until 2006, approximately 34 years after the Veteran's first period of active duty service and more than 15 years subsequent to the Veteran's discharge from his second period of active duty service.  These lengthy periods without any complaints or treatment are evidence that there has not been continuity of symptomatology, and it weighs heavily against the claim.  See Mense, 1 Vet. App. at 356.  In addition, while the Veteran is competent to report that he has felt fatigued after sleep and that he experienced daytime sleepiness, he is not competent to assert that he has had obstructive sleep apnea since his discharge from service given that obstructive sleep apnea is a disability that cannot be directly observed.  See Jandreau, 492 F.3d at1377 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 312; Woehlaert, 21 Vet. App. at 462; Falzone, 8 Vet. App. at 405.  Therefore, the Veteran's assertions are not afforded any probative value.  In the absence of competent and probative evidence linking the Veteran's current obstructive sleep apnea to either period of his military service, service connection is not warranted on a direct basis and the claim must be denied.  See 38 C.F.R. § 3.303.  

Service connection for obstructive sleep apnea is also not warranted on a secondary basis.  To the extent the Veteran attributes his current obstructive sleep apnea to his service-connected laryngitis with rhinitis and a history of an enlarged tonsil, the Board against notes that as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion that his obstructive sleep apnea was caused by or aggravated by his laryngitis with rhinitis and a history of an enlarged tonsil.  See Bostain, 11 Vet. App. 127; see also Routen, 10 Vet. App. 186.  Moreover, the August 2013 VA examiner provided an opinion that the Veteran's obstructive sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected laryngitis with rhinitis and a history of an enlarged tonsil because an online review of most recent available medical data did not reveal that chronic laryngitis or rhinitis were risk or aggravating factors for obstructive sleep apnea.  The Board places high probative value on this medical opinion, which stands uncontroverted in the record, because the August 2013 VA examiner reviewed the evidence of record, conducted an in-person evaluation of the Veteran, and provided a medical opinion along with rationale in support of that opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  In the absence of competent and probative evidence that the Veteran's obstructive sleep apnea was either caused by or aggravated by his service-connected laryngitis with rhinitis and a history of an enlarged tonsil, service connection is not warranted on a secondary basis and the claim must be denied.  See 38 C.F.R. § 3.310.  

ORDER

Service connection for a right hip disorder is denied.

Service connection for radiculopathy of the right lower extremity is denied.

Service connection for hypertension is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for obstructive sleep apnea is denied.   
REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his remaining claims on appeal.  38 U.S.C.A. § 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).

A.  Manlincon Remand

The Veteran's claim for entitlement to a TDIU was denied in a December 2013 rating decision.  The Veteran filed a timely notice of disagreement (NOD) in February 2014.  Service connection for erectile dysfunction was granted in an August 2013 rating decision, which assigned a noncompensable (zero percent) rating.  The Veteran filed a timely NOD in September 2013 contesting the initial rating assigned.  The RO has not yet provided the Veteran with a statement of the case (SOC) addressing these issues.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

B.  Board Hearing Requested

The Veteran has appealed the February 2012 rating decision that continued a 70 percent rating assigned for PTSD.  On his substantive appeal filed in August 2012, the Veteran requested a videoconference hearing before the Board to provide testimony regarding this issue.  See VA Form 9.  This hearing has not been scheduled and a withdrawal of this request is not found in the record.  Accordingly, the RO must schedule the Veteran for a videoconference hearing before the Board.  

C.  New VA Examination

In July 2013, the Board reopened the Veteran's claim of entitlement to service connection for a bilateral foot disability and remanded the reopened claim for additional development.  In its remand directives, the Board instructed the RO to provide the Veteran with a VA examination to identify all disorders of the feet that had been present since the claim was filed in August 2003; to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any disorder had its onset during active service or is related to any in-service disease, event, or injury; and to provide an opinion as to whether there is clear and unmistakable evidence that any of the identified disorders existed before the Veteran's entry into either period of military service (first period from February 1967 to April 1972 and second period from October 1990 to June 1991) and, if so, whether there is clear and unmistakable evidence that any of the identified disorders that pre-existed service were not aggravated by either period of military service (first period from February 1967 to April 1972 and second period from October 1990 to June 1991).  The Board further instructed the examiner to consider and comment on the documented complaints of foot pain in service in 1991 with diagnosis of metatarsalgia; the findings of the VA examiner in December 1991; private and VA records of foot pain and various diagnoses of plantar fasciitis, osteoarthritis; and pes planus; and the Veteran's statements of having flat feet all of his life and receiving orthotics during his second period of service.  

The requested examination was conducted in August 2013.  The VA examiner documented the Veteran's medical history pertaining to his treatment for his claimed foot disorder.  The examiner noted that there was no evidence to suggest that the Veteran had bilateral pes planus.  The examiner opined that, based on all dates of service, none of the diagnosed foot disorders, including plantar fasciitis, pes planus, heel spurs, bilateral first metatarsal bunions, or degenerative joint disease of the first metatarsals, was caused by or the result of active duty service.  The examiner did not provide any rationale for this opinion.  Moreover, the examiner opined that the Veteran's 1991 short Desert Storm/Shield tenure was "without aggravation or nexus."  The examiner explained that the Veteran had reported pain and had a foot callus and that he had the beginning of hallux valgus which was "described but not determined by radiograph."  However, the examiner did not apply the proper legal standard for determining whether a preexisting disability was aggravated by service nor did the examiner actually discuss whether any the diagnosed foot disorders clearly and unmistakably existed prior to the Veteran's second period of service from October 1990 to June 1991; and if so, whether any the preexisting foot disorders underwent a permanent worsening beyond their normal progression during the Veteran's active service.  Based on the forgoing, the Board finds that the Veteran must be afforded another VA examination to determine the exact nature and etiology of all previously and currently diagnosed foot disorders.   

As the claim is being remanded for the foregoing reason, the RO should also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, including medical records from any VA and non-VA medical providers who treated him for his claimed bilateral foot disorders.  

D.  Supplemental Medical Opinion

The Veteran is seeking entitlement to service connection for a gastrointestinal disorder, to include GERD and chronic gastritis, and to include as secondary to the service-connected PTSD.  

In its July 2013 remand, the Board instructed the RO to schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his current gastrointestinal disorder.  The VA examiner was asked to consider, and comment where necessary, on the following: private records from 1993 to 2006 that document complaints of epigastric pain and reflux and diagnoses that included GERD and gastritis; VA treatment records from 2001 that document complaints of reflux and diagnosis of GERD; and the Veteran's statements that he has taken medication for GERD during and ever since his first period of service.

The Veteran underwent a VA examination in August 2013, during which he reported that he had experienced stomach problems since 1968 while he was stationed in Vietnam.  He also indicated that, in the early 2000s, he began seeing a gastrointestinal specialist and was scoped for the upper gastrointestinal tract.  He reported that he had been on different medications since that time and that these medications helped reduce the severity and frequency of his symptoms.  After reviewing the claims file and evaluating the Veteran, the VA examiner noted that the Veteran was originally diagnosed as having both GERD and chronic gastritis in 2003.  Then, the examiner opined that it was less likely than not that the Veteran's current gastrointestinal disorder, diagnosed as GERD and chronic gastritis, was incurred in or caused by his claimed in-service injury, event, or illness.  In support of this conclusion, the examiner noted a review of the Veteran's service treatment records were silent for a diagnosis of GERD or chronic gastritis during his active duty service and that his May 1991 separation examination at the end of his second period of service did not reveal any gastrointestinal symptoms or chronic gastrointestinal medical condition.  The examiner concluded that "review of private medical records...showed evidence of chronic gastritis and GERD for the first time since 2003."

Further clarification is needed regarding the August 2013 VA examiner's medical opinion.  It appears that the VA examiner based this negative etiological opinion on the lengthy passage of time between the Veteran's discharge from active military service and the first official diagnoses of GERD and chronic gastritis in 2003.  In particular, the examiner concluded the Veteran's current gastrointestinal disorder, diagnosed as GERD and chronic gastritis, was less likely than not incurred in or caused by his military service because his May 1991 separation examination was negative for any gastrointestinal symptoms or chronic gastrointestinal medical condition and his private medical records showed evidence of chronic gastritis for the first time in 2003, which was approximately 13 years after Veteran's second period of active duty service ended.  Nevertheless, as the Board indicated in its July 2013 remand directives, the Veteran's private medical records from 1993 to 2006 document complaints of epigastric pain and reflux and diagnoses that included GERD and gastritis and his VA treatment records from 2001 document complaints of reflux and diagnosis of GERD.  These records suggest that the Veteran's gastrointestinal symptoms began much earlier than 2003.  Under these circumstances, a supplemental medical opinion is needed.  

It also appears that since the Board last reviewed the claims file in July 2013, the Veteran has raised the issue of entitlement to service connection for a gastrointestinal disorder as due to exposure to Agent Orange.  See statement received September 2013.  Since service personnel records indicate that the Veteran served in Vietnam between May 1, 1970, and April 5, 1971, it is presumed he was exposed to herbicide agents.  See 38 C.F.R. § 3.307(6)(iii).  Although no gastrointestinal disorders appear on the list of disorders that are presumptively related to the Veteran's presumed exposure to Agent Orange, see 38 C.F.R. § 3.300(e), a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The supplemental medical opinion should also address this contention.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is remanded for the following actions:

1.  Provide the Veteran a statement of the case with respect to the issues of entitlement to a TDIU and entitlement to an initial compensable rating for erectile dysfunction.  The Veteran should be informed of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

2.  Schedule the Veteran for a Board videoconference hearing regarding his claim for entitlement to an increased rating for PTSD, currently evaluated as 70 percent disabling.  

3.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, including medical records from any VA and non-VA medical providers who have treated him for his bilateral foot disorders.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of all bilateral foot disabilities diagnosed since the claim was filed in August 2003.  The claims file and all pertinent evidence from VA's electronic databases that is not contained in the claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be performed.  A thorough history should be obtained from the Veteran. 

The examiner must identify all disorders of the feet that have been present since the claim was filed in August 2003.

With respect to each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset during active service or is related to any in-service disease, event, or injury.

The examiner must also provide an opinion as to whether there is clear and unmistakable evidence that any of the identified foot disorders existed before the Veteran's entry into either period of military service (first period from February 1967 to April 1972 and second period from October 1990 to June 1991) and, if so, whether there is clear and unmistakable evidence that any of the identified disorders that pre-existed service were not aggravated by either period of military service (first period from February 1967 to April 1972 and second period from October 1990 to June 1991).  

The examiner must consider, and comment where necessary, on the following: the documented complaints of foot pain in service in 1991 with diagnosis of metatarsalgia; the findings of the VA examiner in December 1991; private and VA records of foot pain and various diagnoses of plantar fasciitis, osteoarthritis; and pes planus; and the Veteran's statements of having flat feet all of his life and receiving orthotics during his second period of service.   

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Obtain a supplemental medical opinion from the same examiner who conducted the August 2013 VA examination.  If the August 2013 VA examiner is not available, the supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The claims file and all pertinent evidence from VA's electronic databases that is not contained in the claims file must be made available to and be reviewed by the examiner prior to rendering the opinion.  

After reviewing the evidence of record, including the Veteran's statements, private medical records from 1993 to 2006 documenting complaints of epigastric pain and reflux and diagnoses that included GERD and gastritis, and the VA treatment records from 2001 documenting complaints of reflux and diagnosis of GERD, the examiner must indicate whether the earlier onset of the Veteran's gastrointestinal symptoms changes the previous opinion that the Veteran's current gastrointestinal disorder, diagnosed as GERD and chronic gastritis, was less likely than not incurred in or caused by his military service.  

The examiner should also provide an opinion regarding whether any of the diagnosed gastrointestinal disorders are related to the Veteran's presumed exposure to Agent Orange while serving in Vietnam.  

The examiner must provide complete rationales for all conclusions reached.

6.  Readjudicate the claims for service connection for a bilateral foot disorder and for a gastrointestinal disorder, to include GERD and chronic gastritis.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



______________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


